DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2020 has been entered.
Election/Restrictions
Newly submitted claims 29-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new claims 29-34 and previously presented claims 1, 4-6, 8-13, 21, and 25-27 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of new claims 29-34 can be practiced by another and materially different apparatus, such as a device with a ferromagnetic component having a shape other than an arc and the apparatus can be used to practice another and materially different process, such as TMS without adding or removing segments of the ferromagnetic component or providing magnetic therapy to a location away from the head and/or without current applied to the coil.
s 29-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-13, 21, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riehl (US 7824324) in view of Bosley (US 2007/0261231 A1).
Claim 1: Riehl discloses a system for treating or diagnosing a patient as part of a transcranial magnetic stimulation (TMS) procedure (col. 6, lines 51-54), the system comprising: a stimulation coil 104, a ferromagnetic component defining an arc shape (ferromagnetic powder core, col. 7, lines 48-50, col. 9, lines 4-5, and fig. 9) wherein the ferromagnetic component comprises a plurality of segments that are attached to each other (col. 7, line 62 - col. 8, line 5); and a control circuit 1502 in electrical communication with the stimulation coil and configured to provide current to the stimulation coil to generate a magnetic field in a target anatomy of a human subject during the TMS procedure (col. 11, lines 25-54). Riehl fails to disclose whether the arc shape of the ferromagnetic component is configured to be adjusted by adding or removing one or more segments to the ferromagnetic component such that one or more characteristics of the magnetic field generated by the stimulation coil are altered. 

Claim 4: Riehl discloses a plurality of windings 104, and wherein the windings are configured to wrap around the ferromagnetic component (figs. 1B, 2B, 3B, and col. 9, lines 56-65).
Claim 5: Riehl discloses one or more of the ferromagnetic windings are configured to be removed from the stimulation coil (coil may be wound on a bobbin and slipped over a portion of the core, col. 9, lines 20-22; a coil on a bobbin that can be slipped over a portion of the core could also be removed from the core). 
Claim 6: the ferromagnetic component of Riehl defines a first end and a second end. In the combination, when the ferromagnetic component is adjusted such that the first and second ends are moved away from each other (for example by adding segments), the magnetic field generated by the stimulation coil would exhibit lesser focality and increased penetration depth as compared to the focality and penetration depth of the magnetic field created by the stimulation coil when the ferromagnetic component is adjusted such that the first and second ends are moved toward each other (for example by removing segments). This is because lines of magnetic flux between poles of a ferromagnetic element become more spread out when the poles are moved further away from each other, thus making the magnetic field less focused while also increasing the area or penetration depth of the magnetic field. Moving the poles of one core closer together would have the opposite effect.
Claim 8: the stimulation coil of Riehl in view of Bosley is configured such that the generated magnetic field exhibits a greater intensity in an upper region of the subject's brain located near a midpoint along the ferromagnetic component as compared to other regions of the subject's brain (Applicant discloses fig. 9 of their drawings illustrates a coil configuration and orientation relative to a subject which will generate a magnetic field with a greater intensity in an upper region of the subject’s brain located near a midpoint along the ferromagnetic component as compared to other regions [0224]; the arc-shaped coil of Riehl can also be oriented and configured in this manner, thus generating the magnetic field as claimed).
Claim 9: the ferromagnetic component of Riehl in view of Bosley is adjustable such that the magnetic field generated by the stimulation coil generates an induced electric field within the target anatomy of the human subject that comprises a saddle point, the saddle point located proximate to a midpoint of the ferromagnetic component and defining a region within the target anatomy of the human subject where the induced electric field is below a stimulation threshold of the target anatomy (Applicant discloses such a saddle point is generated when the ferromagnetic component is adjusted such that a gap between respective treatment coils is broadened or narrowed [0227]; broadening or narrowing of the gap between respective coils would also occur when the core of Riehl in view of Bosley is adjusted by adding or removing segments from the arc-shaped core; therefore the ferromagnetic component of Riehl in view of Bosley is considered to be adjustable such that the magnetic field generated by the stimulation coil generates an induced electric field within the target anatomy of the human subject that comprises a saddle point as claimed to define a region within the target anatomy of the human subject where the induced electric field is below a stimulation threshold of the target anatomy).
Claim 10: the stimulation coil of Riehl in view of Bosley is configured to generate a magnetic field in a first and second hemisphere of the human subject's brain (any coil can generate a magnetic field in any area of the body, including the first and second hemispheres of the brain, simply by placing the coil in the appropriate location relative to the brain during operation).
Claim 11: the stimulation coil of Riehl comprises a plurality of coils (figs. 1B, 2B, 3B, and col. 9, lines 56-65). In the combination, the adjustable ferromagnetic component is adjustable to change an orientation of the plurality of coils relative to each other by adding or removing segments, such as bent or curved segments.
Claim 12: the ferromagnetic component of Riehl in view of Bosley is adjustable relative to a human subject (any ferromagnetic component is adjustable relative to a human subject merely by moving the ferromagnetic component).
Claim 13: Riehl discloses the ferromagnetic component comprises powdered ferromagnetic iron particles (col. 5, lines 41-45).
Claim 21: Riehl discloses a system for treating or diagnosing a patient as part of a TMS procedure (col. 6, lines 51-54), the system comprising: a stimulation coil 104, a ferromagnetic component defining a first end, a second end, and an arc shape that extends from the first end to the second end (ferromagnetic powder core, col. 7, lines 48-50, col. 9, lines 4-5, and fig. 9); and a control circuit 1502 in electrical communication with the stimulation coil and configured to provide current to the stimulation coil to generate a magnetic field in a target anatomy of a human subject during the TMS procedure (col. 11, lines 25-54); wherein the ferromagnetic component comprises a plurality of segments that are attached to each other (col. 7, line 62 - col. 8, line 5). Riehl fails to disclose whether the ferromagnetic component is adjustable and whether the plurality of segments are releasably attachable to each other.
Bosley discloses an adjustable ferromagnetic core component comprising a plurality of segments which can be connected together in different configurations to form a core having a desired shape. The segments comprise interlocking portions that allow for assembly of the various core shapes (figs. 7-9 and [0055-59]). The interlocking portions may be held together by a band, strap, tape, or clamp [0060]; such attachment mechanisms are releasable and therefore would allow for the arc shape of the ferromagnetic component to be adjusted by adding or removing one or more segments to/from the ferromagnetic component (figs. 13A-13B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Claim 25: the stimulation coil of Riehl in view of Bosley comprises a plurality of coils, and wherein the ferromagnetic component is adjustable to change an orientation of the plurality of coils relative to each other (the ferromagnetic component arc shape of Riehl in view of Bosley can be adjusted to take on a variety of shapes, as discussed with respect to claim 21 above; changing the shape of the ferromagnetic component will change an orientation of the plurality of coils relative to each other).
Claim 26: Riehl discloses the first end defines a first pole face and the second end defines a second pole face (fig. 9 and col. 8, line 57) and further discloses the angles of the pole faces may vary (col. 8, lines 51-61). Riehl in view of Bosley discloses a ferromagnetic component comprising multiple segments which can be added or removed. It would have been obvious to 
Claim 27: adding or removing one or more segments to the ferromagnetic component of Riehl in view of Bosley will cause a change to a distance between the first and second ends of the ferromagnetic component (adding segments to an arc will change the distance between the ends of the arc).
Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive.
Applicant submits, on p. 8 that Bosley does not disclose adjusting the arc shape of a ferromagnetic component in order to change an air gap between the stimulation coil and a subject’s head. Instead, Bosley discloses once the adhesive has cured and the "final assembly" has been formed, the segments are no longer releasably attachable to each other and Bosley makes no mention of adjusting the shape of a ferromagnetic component after it has been manufactured, much less adjusting the arc shape in order to change an air gap between the component and a subject's head. The examiner notes that there is no requirement in claim 1 that the shape be adjusted after it has been manufactured. However, it is noted that Bosley clearly describes an adhesive as an alternative to the other types of restraints in addition to possibly being combined, therefore Bosley contemplates at least some embodiments where the segments 
In response to applicant's argument on p. 9, that Bosley does not teach or suggest adjusting the shape of a ferromagnetic component after it has been manufactured and Bosley makes no mention of adjusting the shape of a ferromagnetic component based on the size of a human head and/or a location of a target anatomy, the examiner notes a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The ferromagnetic component of Bosley is capable of being adjusted based on any factor desired. There is no requirement in claim 21 that the shape be adjusted after it has been manufactured. Furthermore, the manufacturing process itself is sufficient to read on the claim since segments are added or removed during manufacture and this can be based on the desired shape as determined based on a size of the human subject’s head and a location of the target anatomy of the human subject.
Applicant’s remarks, on p. 9, with respect to claim 29 are moot since claims 29-34 are withdrawn from consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791